Citation Nr: 1400547	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-26 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from August 1980 to August 1984.  Thereafter, he her served in the Reserve Component, with a period of active duty for training (ACDUTRA) in June-July 2006 and periods of inactive duty for training (INACDUTRA) until he entered the retired reserve in 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In January 2012 and July 2013, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

A low back disability did not undergo an increase in severity during a period of active duty for training.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a low back injury have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION


Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by May 2008, November 2008, and September 2011 letters which advised the Veteran of the criteria for establishing service connection and provided him with notice regarding the assignment of disability ratings and effective dates.  The letters were sent prior to the most recent adjudication of the Veteran's claim in October 2013.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment and personnel records, records of his post-service VA and private treatment, and records from the Social Security Administration (SSA).

The Veteran was afforded a VA compensation and pension examination germane to his claimed disorder on appeal in October 2013.  The examination report is adequate because the examining physician based his opinions upon consideration of the Veteran's prior medical history, described the Veteran's symptoms in sufficient detail so that the Board's evaluations of the claimed disability would be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against any contrary opinions.  Additionally, the VA examiner fully described any functional effects caused by the Veteran's claimed disorder.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The record reflects substantial compliance with the Board's prior remand instructions.  The Board's instructions included requesting additional medical evidence from VA treatment facilities and SSA, as well as a VA examination and medical opinion.  In response, VA obtained the requested VA and SSA records, and obtained a VA examination report in October 2013.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

For the foregoing reasons, the Board concludes that VA made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131.  Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

The Veteran asserts that he has a current low back disorder that is due to an injury during ACDUTRA on June 30, 2006.  The claims file documents that the Veteran was performing ACDUTRA on the date in question and that he complained at the time of back pain following his participation in an Army Physical Fitness Test (APFT).  Subsequent records include a February 2007 Physical Profile for radiculopathy at L4-L5 and L5-S1, a March 2007 Medical Profile for L4-L5 and L5-S1 disc desiccation, and a March 2008 Physical Evaluation Board finding the Veteran 10 percent disabled due to a back disorder.

However, records associated with the claims file show the Veteran had complained of occasional low back pain as early as May 1991, that he was identified with lumbar discogenic disease as early as March 1999, and that he was treated in April 2006 for disc desiccation and herniation at L5-S1 with radiculopathy.  Thus, to the extent that the Veteran asserts that his low back disorder began during service, the Board finds the credibility of that assertion is outweighed by the contrary evidence.

As the Veteran clearly and unmistakably had a low back disorder prior to his ACDUTRA in June 2006, this case turns on whether his disorder was aggravated during ACDUTRA.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where a pre-service disability underwent an increase in severity during service.  By "clear and unmistakable" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet.App. 254 (1999).

Aggravation may not be conceded, however, where, as here, the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b) (2013).  Specifically, the October 2013 VA examining physician found that the Magnetic Resonance Imaging (MRI) test administered in April 2006-prior to ACDUTRA in June 2006-revealed no significant structural changes when compared with an August 2013 MRI.  Furthermore, the October 2013 VA examining physician found that the Veteran's May 2008 and October 2013 VA compensation and pension spine evaluations showed no significant changes.  Based on the foregoing medical interpretations of objective test results, the Board concludes that the Veteran's preexisting back disorder did not undergo an increase in severity in service.

Furthermore, the Board finds that the Veteran's own lay statements linking his low back disorder to service are not entitled to any probative weight because under the circumstances of this particular case he is not competent to opine on the relationship between such complex medical disorders and service.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (lay evidence is not always competent evidence of a diagnosis or nexus-particularly where complex medical questions or the interpretation of objective medical tests are involved); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  In this case, the Veteran is competent to report increased low back pain during and after ACDUTRA.  However, because disorders of the spine involve complex medical questions and the interpretation of medical literature and objective medical tests, the Veteran is not competent to render a nexus opinion on those matters.  Woehlaert, 21 Vet. App. at 462.  Consequently, the Veteran's lay statements asserting a nexus do not constitute a competent medical nexus opinion.  Moreover, even if the Veteran's lay nexus opinion were held competent in this case, the Board finds that its probative value is outweighed by the October 2013 VA examiner's opinion based on his greater medical expertise and ability to interpret MRI results.

In sum, the Board finds that the most probative evidence fails to link the Veteran's low back disorder to service.  Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue is denied.





ORDER

Service connection for a low back disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


